DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2021 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 24-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 22 recites the limitation “a plurality of indicia” in line 2, it is unclear if this is the same as in claim 18 (from which it indirectly depends) or not.
Claim 24 recites the limitation “at least one of a withdrawal force of a shaft of a device”; it is unclear what other withdrawal force of a shaft is being claimed. Are there multiple different withdrawal forces applied to the shaft? Additionally, it is noted that the claim requires both “at least one of a withdrawal force” to be measured but later requires measuring a single item. Does claim 24 intend to measure “at least on of an insertion or a withdrawal force” as recited in claim 18?
Claim 24 recites the limitation “the withdrawal force of the shaft” in line 18, it is unclear if this is the same as “at least one of a withdrawal force” as in line 1 or not. 
Dependent claims 25-28 are rejected for depending on rejected claim 24.
Claim 28 recites the limitation “a plurality of indicia” in line 2, it is unclear if this is the same as in claim 24 (from which it indirectly depends) or not.
Response to Arguments
Applicant’s arguments in view of the amended claim limitations, see Claims and Remarks filed 09/21/2021, with respect to the rejection(s) of claims 18-19 and 21-23 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No. 20150327878 granted to Chu in view of 20130096566 granted to Bowen et al.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20150327878 granted to Chu in view of US Pat No 6171310 issued to Giordano et al. (hereinafter “Giordano”). 
Regarding claim 18, Chu discloses a method of measuring at least one of an insertion or a withdrawal force of a shaft of a device, the method comprising: (e.g. figs 5A-16, para 0117, access sheath 1104 is for insertion in the body); coupling a force indicator to the shaft (e.g. fig 13, shows that the force gauge 1110/1102 ), the force indicator including: a first portion having a protrusion extending radially outwardly of a first portion longitudinal axis (e.g. para 0137, shaft 1112); a second portion (e.g. para 0138, fig 12, handle cover 1141), at least a portion of the first portion being received within a lumen of the second portion (e.g. figs 10-14), and a spring located radially between the first portion and the second portion (e.g. fig 13, spring 1116); inserting the shaft into a body or withdrawing the shaft from the body (e.g. para 0117, “The sheath 1104 may have any suitable size and shape for insertion in the body”) wherein the shaft includes a first shaft portion and a second shaft portion, wherein the first shaft portion extends distally from the handle (para 0137 “portion of the shaft 1112”), and a distal end of the first shaft portion couples to the force indicator (figs 13-14, showing shaft 1112 attached to the biasing member 1116, plunger 1114, etc.) and a proximal end of the second shaft portion (figs 13 and 14, showing plunger attached to sheath 1104). But fails to disclose the force indicator is separate from and distal to a handle of the device having a longitudinally extending channel; determining a force exerted by the spring on the first portion and the second portion by gauging the position of the protrusion of the first portion with respect to one of a plurality of , wherein the force exerted by the spring is indicative of the insertion force or the withdrawal force of the shaft.
Giordano teaches a similar instrument for handling an implant having a handle 43 which includes a measurement scale 40 that is both separate and distal from the handle (as shown in figures 2 and 3). Wherein the measurement scale includes marking elements 41 arranged on the bushing 29 and visible through window 39. Giordano teaches that during the operation the surgeon can view the displacement of the marking element 41 in relation to the measurement scale next to the window 39. This displacement is a measurement for the extension of the helical spring 30 and thus a measurement for the force (Col 4, lines 24-29, Col 5, lines 12-21). This allows the operator/surgeon to be able to use the handle to pull and provide a force lifting the implant away from the contact surface of the bone, to measure the desired force and to lock the device. Additionally, the marking is used for indicating the distance between the spreading elements and the pulling handle so that the operator can establish the force necessary to lift the implant (Col. 2, lines 10-24). Therefore, It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Chu with the teachings of Giordano to provide the predictable result of providing a measuring device separate and away from the handle in order to measure the distance between the elements and the pulling handle in order to determine the necessary force required before locking the device in the desired position. 



Regarding claim 19, Chu as modified by Giordano (hereinafter “modified Chu”) renders the method of claim 18 obvious as recited hereinabove, Chu teaches wherein coupling the force indicator to the shaft includes fixedly coupling the force indicator to a proximalmost third of the shaft via at least one of adhesives or welding (e.g. para 0042).

Regarding claim 21, modified Chu renders the method of claim 18 obvious as recited hereinabove, Giordano teaches wherein inserting the shaft into the body or withdrawing the shaft from the body includes grasping the second portion and translating the second portion in a direction relative to the first portion, thereby compressing the spring and moving the channel of the second portion relative to the protrusion of the first portion (Col. 3, line 64-Col. 4, line 24 discussing the inner working of the instrument and spring).

Regarding claim 22, modified Chu renders the method of claim 18 obvious as recited hereinabove, Giordano teaches wherein the position of the protrusion of the first portion with respect to one of a plurality of indicia on the second portion indicates a distance by which the spring compresses (Col 2, lines 16-24, lines 56-58, marking element 41; Claim 9).

Regarding claim 23, modified Chu renders the method of claim 22 obvious as recited hereinabove, Giordano teaches wherein the distance by which the spring compresses is a measurement of the insertion force or the withdrawal force of the shaft (Col 4, lines 24-29, Col 5, lines 12-21).

Regarding claim 24, Chu discloses a method of measuring at least one of a withdrawal force of a shaft of a device, the method comprising  (e.g. figs 5A-16, para 0117, access sheath 1104 is for insertion in the body): coupling a force indicator to the shaft (e.g. fig 13, shows that the force gauge 1110/1102), the force indicator including: a first portion having a protrusion extending radially outwardly of a first portion longitudinal axis (e.g. para 0137, shaft 1112); a second portion distal to the first portion, at least a portion of the first portion being received within a lumen of the second portion (e.g. para 0138, fig 12, handle cover 1141, figs 10-14), (e.g. figs 10-14), and a spring located radially between the first portion and the second portion (e.g. fig 13, spring 1116); inserting the shaft into a body or withdrawing the shaft from the body (e.g. para 0117, “The sheath 1104 may have any suitable size and shape for insertion in the body”) But fails to disclose wherein the second portion includes a longitudinally extending channel; and a spring located radially between the first portion and the second portion, wherein a proximal end of the spring abuts a distal end of the first portion; withdrawing the shaft from the body; moving the channel of the second portion relative to the protrusion of the first portion along the first portion longitudinal axis during the withdrawal of the shaft from the body, thereby compressing the spring against the distal end of the first portion; and determining a force exerted by the spring on the first portion and the second portion by gauging the position of the protrusion of the first portion with respect to one of a plurality of indicia on the second portion, wherein the force exerted by the spring is indicative of the withdrawal force of the shaft.  
Giordano teaches a similar instrument for handling an implant having a handle 43 which includes a measurement scale 40 that is both separate and distal from the handle (as shown in 

Regarding claim 25, modified Chu renders the method of claim 24 obvious as recited hereinabove, Chu discloses wherein coupling the force indicator to the shaft includes fixedly coupling the force indicator to a proximalmost third of the shaft via at least one of adhesives or welding (e.g. para 0042).

Regarding claim 27, modified Chu renders the method of claim 24 obvious as recited hereinabove, Giordano teaches wherein withdrawing the shaft from the body includes grasping discussing the inner working of the instrument and spring).  

Regarding claim 28, modified Chu renders the method of claim 27 obvious as recited hereinabove, Giordano teaches wherein the position of the protrusion of the first portion with respect to one of a plurality of indicia on the second portion indicates a distance by which the spring compresses (Col 2, lines 16-24, lines 56-58, marking element 41; Claim 9).   



Claims 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over modified Chu as applied to claims 18-19 and 21-23 above, and further in view of US Pat Pub No. 20090306472A1 granted to Filipi et al. (hereinafter “Filipi”). 
Regarding claim 20, modified Chu renders the method of claim 18 obvious as recited hereinabove, Chu teaches wherein coupling the force indicator to the shaft includes removably coupling the force indicator to the shaft (e.g. para 0042) but fails to disclose using a compressible grommet. 
Filipi teaches that it is known to provide a medical device having a force indicator attachable to a handle and a medical device to provide feedback to the operator to prevent application of excessive axial force to the medical device as provided in paragraphs 0011. The handle, which includes the force indicator is taught to be secured the device using, for example, 

Regarding claim 26, modified Chu renders the method of claim 24 obvious as recited hereinabove, but fails to disclose wherein coupling the force indicator to the shaft includes removably coupling the force indicator to the shaft via a compressible grommet.  
Filipi teaches that it is known to provide a medical device having a force indicator attachable to a handle and a medical device to provide feedback to the operator to prevent application of excessive axial force to the medical device as provided in paragraphs 0011. The handle, which includes the force indicator is taught to be secured the device using, for example, glue or via compression type fitting (e.g. para 0055, figs 12 and 19). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the disclosure of modified Chu with the teachings of Filipi to provide an attachment to connect the components which would allow the user to perceive feedback from the device which would provide the predictable result of preventing application of excessive axial force to the medical device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20120259203 granted to Devereux et al. and US 20130096566 granted to Bowen et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792